Petition for Writ of Mandamus Denied and Opinion filed January 13, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00011-CV



    IN RE ENVEN ENERGY CORPORATION; ENVEN ENERGY
  VENTURES, LLC; AND ENVEN EQUITY HOLDINGS, LLC, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-39608

                        MEMORANDUM OPINION

      On Friday, January 8, 2021, relators EnVen Energy Corporation; EnVen
Energy Ventures, LLC; and EnVen Equity Holdings, LLC filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relators ask this Court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County, to vacate
his order denying relators’ January 6, 2021 motion for continuance and continue
the jury trial until Summer 2021.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Justices Wise, Bourliot, and Hassan.




                                         2